                                                  Entered on Docket
                                                  March 25, 2019
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA
 1
     DEVIN DERHAM-BURK, ESQ. #104353
 2   CHAPTER 13 STANDING TRUSTEE
     DEVIN L. PACE, ESQ. #256514               The following constitutes the order of the Court.
 3   NANETTE DUMAS, ESQ. #148261               Signed: March 25, 2019
     JANE Z. BOHRER, ESQ. #243692
 4   P.O. BOX 50013
                                               _________________________________________________
 5
     SAN JOSE, CA 95150-0013                   M. Elaine Hammond
     TELEPHONE: (408) 354-4413                 U.S. Bankruptcy Judge
 6   FACSIMILE: (408) 354-5513

 7

 8
                           UNITED STATES BANKRUPTCY COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
10
                                             CHAPTER 13 CASE NO. 18-52245 MEH
11   CECILIA P. MANGAOANG,
12                                           ORDER DISMISSING CASE

13                         Debtor.           Date: March 21, 2019
                                             Time: 9:30 a.m.
14                                           Place: 280 S. First Street, Courtroom 3020
                                                    San Jose, CA 95113
15
                                             Judge: The Hon. M. Elaine Hammond
16

17
        A hearing on the Motion To Dismiss Case Pre-Confirmation Pursuant To 11 U.S.C. §
18
     1307(c) [Docket #78] (the “Motion”), filed January 16, 2019 by Devin Derham-Burk, the
19
     Standing Chapter 13 Trustee (the “Trustee”), was held in this case on March 21, 2019 at 9:30
20
     a.m. Appearances were noted in the record. Based on the record before the Court, and good
21

22   cause appearing therefor, IT IS HEREBY ORDERED THAT:

23      1) The Motion is granted;
24      2) This case is dismissed without prejudice;
25
        3) After payment of allowed adequate protection payments, if any, and administrative costs
26
      or fees, the Trustee shall return to the above-captioned debtor (the “Debtor”) any remaining
27




 Case: 18-52245      Doc# 102     Filed: 03/25/19      Entered: 03/25/19 10:11:18      Page 1 of 3
 1
     balance of the Debtor’s funds on hand;
 2
       4) Notwithstanding the dismissal of the case, the Trustee shall remit to the Clerk of the
 3
     Court funds from any previously disbursed checks that remain un-cashed;
 4

 5
       5) The Trustee shall submit at a later date her Trustee’s Final Report for approval by the

 6   Court; and

 7     6) Notice of the dismissal shall be served upon all parties by the Clerk of the Court.
 8                                    *** END OF ORDER ***
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




 Case: 18-52245     Doc# 102     Filed: 03/25/19     Entered: 03/25/19 10:11:18       Page 2 of 3
 1
                                        COURT SERVICE LIST
 2

 3
     Case Name: In re Mangaoang
 4   Case No.: 18-52245 MEH
 5

 6
     Registered ECF Participants will receive an electronically mailed copy of the foregoing
     document.
 7
     Non-registered parties, and/or those not represented by a registered ECF participant:
 8
     Cecilia P. Mangaoang
 9   2901 Capewood Lane
     San Jose, CA 95132.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




 Case: 18-52245      Doc# 102      Filed: 03/25/19    Entered: 03/25/19 10:11:18        Page 3 of 3
